DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US 5,234,668).
Regarding claims 1, 3, and 5, Harada et al. discloses a catalytic converter (Figs. 2-4), comprising: an external shell (shown but not label) delimited at an inlet port and an outlet port; at least one heater (14) arranged within the external shell that is configured to heat toxic gases
and particulate matter that enters the catalytic and at least reduce said eliminate said gases and
particulate matter prior to said gases and particulate matter exiting the catalytic converter (15, 16); wherein a plurality of heaters (15, 16) are arranged in the external shell with a first heater arranged near the inlet port and a second heater arranged near the outlet port (Figs. 2-5) and a filter arranged within the external shell between the inlet port and the outlet port that is at least one of coated and sprayed with noble metals to aid in maintaining an internal temperature of the catalytic converter (Col. 2, lines 39-57). 

2.Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizaki al. (US 5,582,805). 
Regarding claims 1 and 3-5, Yoshizaki et al. discloses a catalytic converter (Figs. 4, 8, 15, and 16), comprising: an external shell (21) delimited at an inlet port and an outlet port (Figs. 4-5) and ; at least one heater (22, 45, 46) arranged within the external shell (21) that is configured to heat toxic gases and particulate matter that enters the catalytic and at least reduce said eliminate said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter; wherein a plurality of heaters are arranged in the external shell with a first heater arranged near the inlet port and a second heater arranged near the outlet port (Figs. 4, 8, 15, 16, and 100-115); a disrupter plate (730) arranged adjacent the at least one heater (Fig, 106); a filter arranged within the external shell between the inlet port and the outlet port that is at least one of coated and sprayed with noble metals to aid in maintaining an internal temperature of the catalytic converter (Col. 5, lines 8-15).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774